Citation Nr: 0719815	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  In May 1993 and again in September 1994, the RO 
determined that the veteran had not presented new and 
material evidence 
to reopen a claim for service connection for a psychiatric 
disorder which had previously been denied by the Board in 
December 1978.

In May 1996, the Board issued a decision finding that the 
claim had been reopened, and then remanded the claim.  In 
September 1999, the Board remanded the claim for additional 
development.  An August 2002 decision of the Board was 
vacated and remanded by an August 2003 United States Court of 
Appeals for Veterans Claims order.  Subsequently, these 
claims were again remanded by the Board in December 2003.  
All requested development having been completed, these claims 
now return again before the Board.


FINDINGS OF FACT

A psychiatric disorder was not present in service; a 
psychosis was not manifested within a year after the 
veteran's discharge from active duty; and the veteran's 
current psychiatric disorder is not shown to be related to 
service or to any incident therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2004, April 
2004, and June 2006.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  The Board does recognize that 
a statement dated May 2007 was received from the veteran 
which indicated that the veteran was continuing to receive 
treatment at a VA facility for his psychiatric disability, 
and asked that the Board obtain such records before rendering 
a decision.  However, recent treatment records were obtained 
from the VA, and only continue to show ongoing treatment for 
this disability, not the etiology of this disability, which 
is the issue.  As these records claim to only show additional 
treatment for the veteran's psychiatric disability, and as 
there is no dispute as to whether the veteran currently has a 
psychiatric disability, the Board finds that this evidence 
would not be pertinent to its decision, and remanding this 
case at this time to obtain these records would only cause 
needless delay in the adjudication of the veteran's claim, 
without resulting in any benefit to the veteran.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

II. Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III. Background Information

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  The report of a 
medical examination in May 1954 for the purpose of the 
veteran's release from active duty shows that a psychiatric 
evaluation was normal.

There are no medical records dated within a year after 
separation from service showing treatment for a psychosis.  A 
VA hospital summary dated in December 1958 shows that the 
veteran reported complaints of epigastric pain.  The 
diagnoses on admission were peptic ulcer and Giardia Lamblia 
cysts.  The final diagnoses were acute paroxysmal attack of 
bronchial asthma, acute pyelonephritis with severe pain, and 
uncinariasis.  There were no complaints or diagnoses of a 
psychiatric disorder.

The veteran filed an initial claim for disability 
compensation in June 1960, but the only disorders which he 
mentioned at that time were a condition causing abdominal 
pain and a right leg condition.  He reported receiving 
treatment for abdominal pain in 1960 from Dr. Rivera and Dr. 
Pagan.

The earliest post service medical evidence reflecting the 
presence of a psychiatric disorder is a "Certificate From 
Attending Physician" form filled out by Julio Rivera Prats, a 
private physician, stating that he had treated the veteran 
from 1955 to the present, and that the clinical findings and 
symptoms included hyperacidity, pain in the epigastrium, 
symptoms compatible with a peptic ulcer, and an anxiety 
reaction. Similarly, another form from Dr. Victor Pagan, 
M.D., dated in July 1960, states that he treated the veteran 
since 1956, and that "This patient has been under treatment 
because of nervous condition and probable peptic ulcer."  
Neither doctor linked the psychiatric disorder to the 
veteran's period of service.

During a hearing held at the RO in January 1962, the veteran 
testified that he had been unable to work since he was 
discharged from the Army.  He stated that this was due to 
pain that he suffered and that was due to his nervous 
condition.  He said that his wife worked and his mother 
helped him.  He said that he was nervous, and could not stand 
loud noises or when people spoke in loud voices.  He also 
reported that he avoided situations when people were in 
gatherings.

A statement from the veteran's former employer dated in 
December 1975 reflects that he was retired after being 
declared totally disabled due to a psychoneurosis of anxiety 
with hypochondriacal trends.  A letter dated in April 1976 
from Julio River Prats, M.D., indicates that he had seen and 
treated the veteran since 1955 for symptoms of a peptic ulcer 
and for a crisis of depression (anxiety reaction).  A letter 
dated in May 1976 from Luis Ortiz Rivera, M.D., reflects that 
he treated the veteran from 1969 to 1976 for a peptic ulcer, 
torn muscles in the back, and a psychoneurosis.

A psychiatric report dated in August 1976 from Jesus Infazon 
Ochoteco reflects that in 1968 the veteran requested his 
services because of multiple problems involving being very 
irritable, having insomnia, walking about during the night, 
having visual and auditory hallucinations, and ideas of 
reference and persecution.  Since his retirement the symptoms 
had worsened.  Following examination, the diagnosis was 
schizophrenia, acute.  The examination report noted that the 
veteran had been in the Army and had an honorable discharge, 
but there was no indication that the psychiatric problems 
were related to that service.

The report of a psychiatric examination conducted by the VA 
in April 1977 shows that the veteran gave a history of 
working as a truck driver for 17 years, but was now 
unemployed.  He was having stomach troubles and his sleep was 
disturbed and he felt restless.  Because of his absenteeism 
he was sent for evaluation and dismissed as unfit for work.  
He was awarded pensions and was retired since December 1975.  
Following examination, the diagnosis was depressive neurosis.

The report of a psychiatric examination conducted by the VA 
in March 1978 reflects that the diagnosis was passive 
aggressive personality disorder; and transient situational 
disturbance with depressive features.  The examiner concluded 
that the veteran was not psychotic.  The report of a 
psychiatric examination conducted by the VA in October 1979 
shows that the diagnosis was anxiety neurosis with 
depression.

A VA hospital summary dated in February 1981 shows that the 
veteran was treated for a neuropsychiatric state.  A VA 
hospital summary dated in March 1981 reflects a diagnosis of 
schizophrenia, undifferentiated type.

The report of a psychiatric evaluation conducted in March 
1983 by Enrique Alvarez-Granada, M.D., shows that since 1972 
the veteran could not sleep at night, had many nightmares, 
and did not want to go to work.  It was noted that he had 
been retired since 1975 because of his worsening condition.  
It was stated that precipitating factors included some 
accidents which he had in 1971 and 1972 in which he suffered 
electric shocks, fell from a truck, and injured his head and 
was hospitalized for two weeks.  After the accidents he never 
felt well again.  Following examination, the diagnosis was 
chronic undifferentiated schizophrenia with intense paranoid 
features.

A hearing was held at the RO in July 1983.  The witness was 
Dr. Fernandez Cuevas, one of the veteran's treating 
psychiatrists.  He stated that the veteran's symptoms when 
first seen by him in 1982 were consistent with schizophrenia, 
paranoid type.  He stated that he assumed that this condition 
had its onset right after being separated from service.

A VA psychology testing report dated in December 1984 shows 
that results were interpreted as being consistent with a 
schizophrenic disorder.  The report of a psychiatric 
examination conducted at that time shows that the diagnosis 
was schizophrenia, undifferentiated type.  In the report it 
was noted that the veteran was very evasive and it was 
difficult to obtain an organized history from him.  He stated 
that he was nervous and was always hearing voices and seeing 
things, but it was very difficult to make him elaborate on 
these things.

In November 1993, the veteran submitted lay statements from 
other servicemen and acquaintances.  The statements are to 
the effect that the veteran developed a psychiatric disorder 
in service.

The veteran testified during a hearing held in November 1994.  
He stated that his mental health was good prior to his 
entrance into service.  He said that during service he was in 
combat in Korea with an artillery unit.  While he was in 
Korea his father died and he was not given the opportunity to 
return for the funeral.  He said that this affected his 
nerves.  He reported that a medical aidman gave him pills for 
his nerves and for vomiting.  After service he reported 
seeing his family physician, Dr. Rivera [Prats], because of 
nervousness and anxiety.  The veteran also stated that Dr. 
Rivera [Prats] had been an army doctor in Korea, and that was 
where the veteran met him.  The veteran expressed his opinion 
that his anxiety problems were due to his father's death 
while he was in service, and because of the deaths of his 
comrades in Korea.  He conceded that he could not remember 
the last names of any of the persons who had been killed.

A psychiatric report dated in June 1997 from Jose O. 
Fernandez Cuevas, M.D., shows that he noted that the veteran 
had military service from 1951 to 1954.  He had an emotional 
condition for which he received a disability pension.  
Following examination, the psychiatrist stated that the 
symptoms were compatible with a diagnosis of schizophrenia of 
the paranoid type of chronic evolution and recurrent episodes 
and many somatic complaints.  He also made the following 
comments:

The [veteran] shows a psychiatric condition with origins 
during military service which has evolved to a chronic nature 
which disables him totally to perform any work tasks in any 
continuous and permanent form.  Because of his history as a 
veteran, age, and scarcity of emotional resources, he should 
be considered for receiving compensation benefits if he 
qualifies for them.

A report from Dr. Cuevas dated in July 2000 contains similar 
information.  He noted that the veteran had previously been 
treated by several doctors, specifically Dr. Julio Rivera 
Prats from 1955.  Dr. Cuevas characterized this as being less 
than one year after his discharge from service, and stated 
that it was for treatment of symptoms which developed in 
active service.  Dr. Cuevas again indicated that the 
veteran's psychiatric condition had its origins in military 
service.

The report of a mental disorders examination conducted by the 
VA in September 1997 shows that the veteran's claims folder 
and a medical record were all examined carefully by two 
psychiatrists prior to the interview.  They noted that the 
veteran alleged that his psychiatric problems began when he 
was on active duty and received news that his father had 
died, but was not able to go home.  He stated that he was 
treated for nervous symptoms during active service by a 
physician in the town where he lived.  Following examination, 
the examiners stated that when they examined the veteran's 
claims folder they saw that he had through the years 
submitted a multiplicity of certificates from different 
doctors and people who knew him, alleging that he was 
suffering a nervous condition ever since his army days. When 
the examiners reviewed the veteran's service records they saw 
absolutely no evidence of any complaints as to any emotional 
condition.  They noted that the veteran alleged that he was 
hospitalized in 1958 on account of nervous symptoms, but the 
only diagnoses on a hospital report of November 1958 
pertained to asthma, pyelonephritis, and a parasite 
infection.  They did not find, until 1960, any evidence of 
complaints of any kind of nervous trouble.  The examiners 
noted that the veteran had submitted a certificate from Dr. 
Julio Rivera Prats who stated that he had been treating the 
veteran ever since 1955 for symptoms of a peptic ulcer and a 
crisis of depression (anxiety reaction).

The report of a VA social and industrial field survey dated 
in September 1997 reflects that the veteran's home was 
visited at the request of the VA psychiatric examiners.  The 
veteran, his wife, and neighbors were interviewed.  The field 
survey was performed without prior notification to the 
veteran.  It was noted that the veteran was dressed in clean 
sports clothes and was clean and shaven.  His home was in 
good condition and was clean.  The veteran stated that his 
main problems were of feeling nervous, and having chronic 
insomnia and nightmares.  He said that he spent his time 
watching television and reading the newspaper.  Two neighbors 
were interviewed and indicated that the veteran was a good 
person who did favors for others.  He conversed with them and 
had a good relationship with his wife and children.  He 
reportedly was involved in the home tasks such as mowing the 
lawn and cleaning the house.  Sometimes he did it himself and 
other times with his wife and children.  He also drove a car 
and went shopping with his wife.  No abnormal behavior was 
reported.

An October 1997 addendum to the VA examination of September 
1997 shows that the two psychiatrists discussed the evidence 
in the veteran's case in thorough detail. They paid special 
attention to the medical certificates that had been presented 
by the veteran through the years.  They clarified information 
with the veteran regarding the physicians who had treated 
him, including Dr. Prats.  They stated that it was worthwhile 
to note that in the report of Dr. Prats he did not mention 
any kind of symptoms upon which he made a diagnosis of an 
anxiety reaction.  He only stated in his report that he 
treated the veteran for having a depressive crisis, after 
which he made a diagnosis of anxiety reaction.  The VA 
psychiatrists noted that these two diagnoses as they appear 
stated in that report are not compatible, because one is a 
depressive condition and the other is an anxiety reaction.  
They also noted that he did not give any evidence of the 
treatment that he gave or of any medications prescribed.  The 
examiners also noted that the veteran presented a lot of 
voluntary components in his behavior.  He reportedly was very 
histrionic and the information obtained from a Social and 
Industrial Field Survey report was contradictory as to the 
behavior reported by the veteran and his wife.  They 
concluded that they did not consider a diagnosis of 
schizophrenia as being correct or reflecting the actual 
condition of this veteran.  Therefore, the final diagnosis 
was generalized anxiety disorder with strong histrionic and 
somatization features.

A VA psychiatric report dated in July 2001 shows that, as 
requested, the two VA psychiatrists who conducted the VA 
examination in October 1997 reviewed the evidence in the 
veteran's claims file, including testimony of Dr. Fernandez 
Cuevas at the hearing of June 1983 and the certificates from 
the same physician.  They also reviewed the certificates from 
two different physicians, Dr. Julio Rivera Prats, and Dr. 
Victor Pagan, both dated in 1960.  The VA psychiatrists noted 
that neither of those two physicians were psychiatrists, and 
neither of them described any symptoms of a neuropsychic 
condition, yet they said that they treated the veteran for 
such a condition.  The VA psychiatrists also noted that 
neither of the physicians explained what treatment, if any, 
they gave the veteran.  The VA psychiatrists further noted 
that Dr. Ceuvas gave an opinion, based on those certificates 
from 1960, that the veteran was presenting symptoms (that 
neither of those doctors had ever described) which were the 
pre-morbid symptoms of a later diagnosed schizophrenia.  The 
VA psychiatrists concluded that:

It is our unanimous opinion, based on the above, that there 
is no clinical evidence to sustain the statements made by Dr. 
Fernandez Cuevas.  There are no actual clinical symptoms 
described in this veteran's case, by any doctor, prior to the 
first actual Psychiatric Report of August 1976, where Dr. 
Infazon certifies to have treated the veteran with 
psychotherapy and tranquilizers beginning in 1968.  Based on 
this certificate, the earliest clinical evidence of a 
neuropsychiatric disorder in this veteran would be 1968.

A further statement by Dr. Fernandez Cuevas, dated October 
2006, indicates that the veteran had been under his care 
since May 1982, and that, in his opinion, the veteran's 
psychiatric disability first manifested within a year of his 
discharge from service.

IV. Analysis

Regarding the veteran's allegation that his psychiatric 
symptoms had their onset during or shortly after service, the 
Board finds that the evidence weighs against this claim.  His 
service medical records are completely negative for 
complaints or diagnosis of a psychiatric disorder, and even 
show that psychiatric examination on separation was normal.

The earliest medical records containing a diagnosis of a 
psychiatric disorder of record are dated in 1960, 
approximately six years after the veteran's separation from 
service.  Although one record reports that the veteran had 
been a patient since 1955 for treatment of disorders 
including a psychiatric disorder and a stomach problem, it 
was not specified whether the treatment in 1955 was for one 
or both of the disorders.  Although requested by the RO, the 
veteran has not presented the actual treatment records from 
the 1950's.  Even if an anxiety disorder had been shown in 
1955, this is not documented as having necessarily been 
within a year of service, and in any event, the one year 
presumption does not apply to a non-psychotic disorder.

The only doctor who has offered an opinion linking the 
veteran's current psychiatric problems to service is Dr. 
Cuevas, who has offered several similar statements in support 
of his belief that the veteran's current psychiatric 
disability is related to service.  On the other hand, 
weighing against the claim are the opinions from two VA 
psychiatrists contained in the examination reports dated in 
October 1997 and July 2001.  The Board finds that the 
opinions from the VA psychiatrists are more credible than the 
opinions from Dr. Cuevas.  The VA psychiatrists considered 
all of the evidence of record in reaching their conclusions, 
including the service medical records, the post service 
treatment records, and the VA field investigation.  The Board 
also notes that the opinions by the VA psychiatrists are more 
consistent with the veteran's service medical records and the 
earliest post service medical evidence (the VA hospital 
summary of 1958) which show that no psychiatric disorder was 
noted at that time.  As noted above, Dr. Cuevas' opinion 
seemed to be based in large part on the medical summaries 
from 1960, yet those summaries contained no detailed account 
of the psychiatric disorder which was reported to have been 
present during the 1950's.

The Board also notes that the lay statements which are to the 
effect that the veteran has displayed psychiatric 
symptomatology since his separation from service are not 
competent evidence, as lay persons are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

For the foregoing reasons, the Board finds that an acquired 
psychiatric disorder was not present during service, a 
psychosis was not manifest within a year after the veteran's 
separation from service, and the veteran's current 
psychiatric disorder is not related to any incident during 
service.  Accordingly, the Board concludes that an acquired 
psychiatric disorder was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


